Name: Commission Regulation (EC) No 1331/97 of 10 July 1997 derogating from Commission Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and derogating from Commission Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  foodstuff;  plant product;  European Union law
 Date Published: nan

 No L 183/4 nENl Official Journal of the European Communities 11 . 7 . 97 COMMISSION REGULATION (EC) No 1331/97 of 10 July 1997 derogating from Commission Regulation (EC) No 1223/94 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and derogating from Commission Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Articles 13 ( 1 ), the third subparagraph of 13 (8) and 23 thereof, Whereas Article 4 of Commission Regulation (EC) No 1223/94 of 30 May 1994 laying down special detailed rules for the application of the system of advance-fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty (3), as last amended by Regulation (EC) No 2340/96 (4), specifies the period of validity of advance ­ fixing certificates for refunds; Whereas the situation on the common wheat and maize (corn) markets makes it necessary to adjust the period of validity of advance-fixing certificates for maize (corn) exported in the form of goods not covered by Annex II to the Treaty in order to prevent applications for advance fixing of refunds for speculative purposes; Whereas provision should be made that application of the system of prefinancing of export refunds for maize (corn) exported in the form of goods not covered by Annex II , pursuant to Commission Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products as last amended by Regulation (EC) No 815/97 (6), should not, because of the current situation on the common wheat and maize (corn) markets, lead to an extension of the period of validity of advance-fixing certificates for maize (corn) exported in the form of goods not covered by Annex II to the Treaty; Whereas provision should be made that application of the system for prefinancing should not lead, taking account of the current situation on the common wheat and maize (corn) market, to an extension of the validity of the rate applied on the day of acceptance of the declaration of payment for exports of maize (corn) in the form of goods not covered by Annex II to the Treaty; HAS ADOPTED THIS REGULATION: Article 1 1 . By derogation from Article 4 ( 1 ) of Regulation (EC) No 1223/94, the duration of validity of certificates de ­ livered between the date of entry into force of this Regu ­ lation and 30 September 1997 of advance fixing of refunds for maize (corn) used in the form of glucose , glucose syrup, maltodextrine or maltodextrine syrup falling within CN codes 1702 30 51 , 1702 30 59 , 1702 30 91 , 1702 30 99 , 1702 40 90 , 1702 90 50 , 1702 90 75, 1702 90 79 or 2106 90 55 and exported in the form of goods not covered by Annex II to the Treaty is limited to the last day of the month of delivery. 2 . The provisions in the last subparagraph of Article 27 (5) of Regulation (EEC) No 3665/87 shall not apply to the certificates referred to in the previous paragraph . 3 . In cases where the system of prefinancing of pro ­ cessing referred to in Article 27 of Regulation (EEC) No 3665/87 is applied, the export declaration must be accepted no later than the last day of the month of ac ­ ceptance of the payment declaration . Article 2 By derogation from Article 27 (5) of Regulation (EEC) No 3665/87 the acceptance of an export declaration for maize (corn) used in the form of glucose, glucose syrup , malto ­ dextrine or maltodextrine syrup falling within CN codes 1702 30 51 , 1702 30 59 , 1702 30 91 , 1702 30 99 , 1 702 40 90 , 1 702 90 50 , 1 702 90 75, 1 702 90 79 or 2106 90 55 for the manufacture of goods not covered by Annex II to the Treaty may take place, in cases where an export refund advance-fixing certificate is not presented, no later than the last day of the month of acceptance of the payment declaration . Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply until 30 September 1997 . (') OJ No L 181 , 1 . 7. 1992, p. 2 . (2) OJ No L 126, 24. 5 . 1996, p. 37 . (-1 ) OJ No L 136, 31 . 5. 1994, p. 33 . ( ¦) OJ No L 318 , 7 . 12 . 1996, p. 9 . 5) OJ No L 351 , 14. 12 . 1987, p. 1 . V) OJ No L 116, 6 . 5 . 1997, p. 22 . 11 . 7 . 97 I EN Official Journal of the European Communities No L 183/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1997. For the Commission Martin BANGEMANN Member of the Commission